ADKINS, JAMES C., Jr., Associate Judge.
This is an appeal from an order denying a motion to vacate filed pursuant to Criminal Procedure, Rule 1, Ch. 924, F.S.A. Appendix.
 At the time the motion was filed, a direct appeal from Barton’s criminal conviction was pending before the District Court of Appeal, Second District, 193 So.2d 618, which placed all jurisdiction in this Court until the determination of the appeal. The lower court was correct in denying the motion. Grizzell v. State, 187 So.2d 342, (Fla.App. 1st District, 1966).
This appeal is dismissed sua sponte.
ALLEN, C. J., and SHANNON, J., concur.